SECTION 906 CERTIFICATION Pursuant to 18 U.S.C. ss.1350, the undersigned officer of World Funds Trust (the "Company"), hereby certifies, to the best of his or her knowledge, that the Company's Report on Form N-CSR for the period ended July 31, 2010 (the "Report") fully complies with therequirementsof Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents,in all material respects,the financialcondition and results of operations of the Company. Dated:November 30, 2010 Name:/s/John Pasco, III John Pasco, III Title: Chairman and President This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is notbeingfiled as a part of theReportor as aseparatedisclosure document. SECTION 906 CERTIFICATION Pursuant to 18 U.S.C. ss.1350, the undersigned officer of World Funds Trust (the "Company"), hereby certifies, to the best of his or her knowledge, that the Company's Report on Form N-CSR for the period ended July 31, 2010 (the "Report") fully complies with therequirementsof Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents,in all material respects,the financialcondition and results of operations of the Company. Dated:November 30, 2010 Name:/s/ Karen Shupe Karen Shupe Title: Treasurer This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is notbeingfiled as a part of theReportor as aseparatedisclosure document.
